831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfred DECARO, Plaintiff-Appellant,v.CHEF'S PANTRY, INC., Oscar Mayer Foods Corporation, andGeneral Foods Corporation, Defendants-Appellees.
No. 86-3795.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1987.

Befire KEITH, MILBURN, and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from two interlocutory orders and the order of the district court granting to defendants judgment notwithstanding the verdict.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting judgment notwithstanding the verdict.  In view of our having found that judgment for defendants was proper, it is not necessary that we reach the other questions raised by plaintiff in his appeal.


3
Accordingly, the judgment of the district court, dated July 21, 1986, is affirmed, upon the reasoning set forth at pages four through thirteen of the Memorandum and Order of that date.